                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


PAUL ALLEN ADAMS,

                     Plaintiff,
                                                   Case No. 18-cv-1468-pp
       v.

CHARLES LARSON, et al.,

                     Defendants.


    ORDER GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
               (DKT. NOS. 39, 45) AND DISMISSING CASE


       The plaintiff, a former Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. §1983. The court allowed him to

proceed on a deliberate indifference claim against defendants Charles Larson,

Robert Frank, Candace Whitman, Joe Narance, Kristine DeYoung, Julie

Ludwig, Jan Britt, Randall Stephen and Yvette Moore1 “based on his allegations

that they refused to give him a soft food/liquid diet and after-care medications

following [an EGD procedure], despite hospital orders to do so, and despite his

complaints of pain and an inability to eat.” Dkt. No. 10 at 5. The court also

allowed him to proceed against inmate complaint examiner Laura Bartow




1 The plaintiff did not know the names of some of the defendants when he filed
his complaint, so he used a John and Jane Doe placeholder. On April 1, 2019,
the plaintiff filed a motion to identify the Doe defendants as Moore, Britt and
Stephen. Dkt. No. 17. Magistrate Judge William Duffin (to whom the court had
referred the case for handling pretrial matters) granted the plaintiff’s motion a
few days later and updated the docket. Dkt. No. 20.
                                         1

            Case 2:18-cv-01468-PP Filed 06/01/20 Page 1 of 27 Document 69
“based on his allegations that Bartow initially rejected his emergency complaint

that he was not receiving a soft food/liquid diet or his after-care medications.”

Id.

         On October 1, 2019, Bartow, Britt, DeYoung, Frank, Larson, Ludwig,

Narance, Stephen and Whitman (the State defendants) filed a motion for

summary judgment. Dkt. No. 39. The next day, Moore moved for summary

judgment. Dkt. No. 45. Both motions are fully briefed and ready for the court’s

decision.

    I.   RELEVANT FACTS2

         A.    The Parties and Health Services Procedures

         At the time of the events described in the complaint, the plaintiff was

incarcerated at Fox Lake Correctional Institution; he was released from prison

on March 25, 2020. Dkt. No. 68. Frank worked for the Wisconsin Department

of Corrections (DOC) at Fox Lake as an advanced practice nurse prescriber

(APNP); Larson was a physician; Whitman was the health services manager;

Ludwig was a nurse clinician 4; Narance, Britt, DeYoung and Stephen were

nurse clinicians; and Bartow was an institution complaint examiner. Dkt. No.


2 The plaintiff filed his own set of proposed facts. Dkt. No. 63. Most of the
plaintiff’s proposed facts and his responses to the defendants’ proposed facts do
not comply with the Federal Rules of Civil Procedure or the court’s local rules.
See Fed. R. Civ. P. 56; Civil L.R. 56(b)(2)(B)(ii). Many numbered paragraphs
contain multiple facts, are argumentative, contain inadmissible hearsay and are
only haphazardly supported by the record. The court will consider the plaintiff’s
assertions “only to the extent they are clearly and obviously supported by
citations to the [] record” and cite admissible evidence. Jenkins v. Syed, 781 Fed.
App’x 543, 545 (7th Cir. 2019); Carlisle v. Deere & Co., 576 F.3d 649, 655 (7th
Cir. 2009) (explaining that, to defeat a motion for summary judgment, a party
“may rely only on admissible evidence”).
                                           2

          Case 2:18-cv-01468-PP Filed 06/01/20 Page 2 of 27 Document 69
41 at ¶2. Moore is a registered nurse; she works for Cell Staff LLC and was

assigned to Fox Lake at the time of the events in this case. Dkt. No. 47 at ¶¶3,

5.

      Nurses (the position Narance, Britt, Stephen and DeYoung held) and

advanced care providers, including physicians (the position Dr. Larson held),

nurse practitioners (the position Frank held) and physician assistants provide

medical care for prisoners. Dkt. No. 41 at ¶3. Health service managers (the

position Whitman held) and nurse clinician 4s (the position Ludwig held),

generally are not involved in prisoners’ medical care. Id. Only advanced care

providers can write prescriptions for medications and approve

recommendations from offsite providers. Id. at ¶4. Health service managers,

nurse clinician 4s and nursing staff defer final treatment decisions and plans

to advanced care providers and are authorized to provide only non-prescription

medications such as Tylenol. Id. at ¶¶4, 6.

      When an offsite provider makes a recommendation to health services,

nursing staff transcribe the recommendation for review by the advanced care

provider, who either approves the recommendation or makes adjustments. Dkt.

No. 41 at ¶5. Nursing staff are not authorized to alter an offsite provider’s

recommendations. Id.

      When an inmate has a medical concern, wishes to communicate with

medical staff and/or wants to be seen by health services, he may submit a

health services request form to health services. Dkt. No. 41 at ¶7. A registered

nurse triages each request (regardless of the identity of the person to whom the

                                         3

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 3 of 27 Document 69
prisoner addresses his request) and responds within twenty-four hours. Id. at

¶¶7, 10. Responses include a nurse notifying the prisoner whether he is

scheduled to be seen, whether his request has been referred to another staff

member, whether his request has been forwarded for copies or a record review

and/or whether education materials are attached. Id. at ¶9. Responding nurses

also may provide written comments. Id.

      B.    The Plaintiff’s EGD and Aftercare

      On September 7, 2017, the plaintiff traveled offsite to UW Health for an

esophagogastroduodenoscopy3 (EGD) to be performed by Dr. Soni. Dkt. No. 41

at ¶13. After Dr. Soni completed the procedure, the plaintiff traveled back to

Fox Lake. Id. at ¶14. Upon his return, health services received copies of the

offsite service request and report (to which Dr. Soni had added his aftercare

recommendations), a copy of Dr. Soni’s progress notes and a printout titled

“Home Care after Your Endoscopy with Dilation or Esophageal Banding,” which

UW Health had created. Id. at ¶15.

      The offsite service request and report has a section titled “Recommended

Plan of Care,” where the offsite provider can make notes. Dkt. No. 44-1 at 8.

Several handwritten recommendations appear on the form, including: “Magic

mouthwash x3–4 days twice a day;” “EGD 3–4 weeks;” “Soft diet today.” Id.;


3According to Johns Hopkins Medicine, an EGD is an endoscopic procedure that
allows a doctor to examine a patient’s esophagus, stomach and duodenum (part
of the small intestine). EGDs are outpatient procedures and are popular
diagnostic options because patients generally tolerate them well and they cause
minimal discomfort. Available at https://www.hopkinsmedicine.org/
gastroenterology_hepatology/clinical_services/basic_endoscopy/esophagogastr
oduodenoscopy.html (last visited May 31, 2020).
                                        4

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 4 of 27 Document 69
Dkt. No. 41 at ¶16. Moore transcribed Dr. Soni’s handwritten

recommendations so that Dr. Larson could review them; Dr. Larson signed off

on the recommendations. Dkt. No. 41 at ¶19. Britt reviewed and signed off on

Dr. Larson’s orders the next day. Id. at ¶45. Britt did not examine the plaintiff.

Id.

      The offsite service request and report also contained the handwritten

comment: “See attached note.” Dkt. No. 44-1 at 8. This was a reference to UW

Health’s printout titled “Home Care after Your Upper Endoscopy with Dilation

or Esophageal Banding.” Id. at 15-16. This printout includes a section titled

“What to Expect” following an EGD and gives patients information about

precautions they should take when they get home. Id. at 15. One of the seven

bullet points in that section says: “Your diet should be liquids and soft foods.

Avoid bread, toast, nuts, and meats. After two days you may try solid foods,

chewing them very well to test whether you can swallow safely.” Id. at 15.

      The plaintiff asserts that Dr. Soni has performed at least five EGDs on

him during which he banded varices,4 and Dr. Soni’s aftercare orders regarding

the length of time he should have a soft diet all have been the same. Dkt. No.

62 at ¶13. The plaintiff asserts that Dr. Soni “never wrote on his aftercare

orders the soft diet should be for one day. It was Moore who wrote that in her

own identifiable hand-writing.” Id. The plaintiff provides no admissible evidence

to support this assertion; he relies on his and another inmate’s analysis of


4“Esophageal varices are abnormal, enlarged veins in the” esophagus.
https://www.mayoclinic.org/diseases-conditions/esophageal-varices/
symptoms-causes/syc-20351538.
                                        5

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 5 of 27 Document 69
Moore’s and Dr. Soni’s handwriting, his opinion that the defendants have

shown a propensity to lie and alleged statements (which are hearsay) that the

plaintiff says Dr. Soni made to him. Id. at ¶¶15–17; Dkt. No. 65 at ¶25. Moore

denies that she added comments to Dr. Soni’s handwritten orders. Dkt. No. 67

at 2, n.1; Dkt. No. 47 at ¶¶8–9.

       According to Moore, she examined the plaintiff when he returned to Fox

Lake after his EGD. Dkt. No. 41 at ¶18. Moore’s notes from that examination

indicate that the plaintiff stated he had some pain but no questions or

concerns. Id. The plaintiff asserts that he asked if the soft diet order would be

followed. Dkt. No. 62 at ¶18. He explained that he wanted a soft diet until he

notified the kitchen that he no longer needed it. Id. According to the plaintiff,

Moore told him that she “didn’t think he needed it because [he’s] been through

this so many times before, that [he] should just be careful in selecting what [he]

cho[oses] to eat.” Id.

       Moore asserts that she gave the plaintiff a soft diet that night, as

recommended by Dr. Soni and adopted by Dr. Larson. Dkt. No. 47 at ¶9. The

plaintiff states that he did not receive a soft diet that night; instead, he received

two peanut butter sandwiches, tortilla chips and raw carrots. Dkt. No. 62 at

¶¶9, 14. He states that someone (it is unclear who) told him that Moore would

call the main kitchen and have them send a soft diet, but the plaintiff says he

never received it. Id. The plaintiff asserts that the morning after the EGD he

received the general population diet, including toast and hard cereal. Id. at

¶18.

                                         6

         Case 2:18-cv-01468-PP Filed 06/01/20 Page 6 of 27 Document 69
      On September 8, 2017—the day after the procedure—the plaintiff filed an

inmate complaint, to which he attached UW Health’s aftercare printout. Dkt.

No. 65 at ¶1; Dkt. No. 44-2 at 11–12. Bartow, the inmate complaint examiner,

received the complaint that same day and rejected it, directing the plaintiff to

try to resolve his concern with Whitman. Dkt. No. 65 at ¶1.

      According to the plaintiff, he talked to Whitman a couple of days later—

on September 10 or 11, 2017—and told her that he was in pain, spitting up

blood and could not eat. Dkt. No. 62 at ¶23. According to the defendants,

health services first received a health services request from the plaintiff about

his diet and other complaints on September 11, 2017. Dkt. No. 41 at ¶21. They

explain that the plaintiff addressed his health services request to Warden Hepp

(who is not a defendant). Id. The plaintiff states that he wrote the health

services request to Hepp on September 8, 2017, and that it was acknowledged

by Hepp a few days later, on September 11. Dkt. No. 62 at ¶21. The plaintiff

says that he also made “constant daily complaints to every shift/unit

s[e]rge[a]nt(s) until they told [him] that HSU, the main kitchen repe[a]tedly told

the[m] they would not do anything about it.” Id. The plaintiff provides no

evidence that the officers conveyed his complaints to any of the defendants.

      The plaintiff asserts that he met with Ludwig in health services on about

September 13, 2017, just under a week after the EGD. Dkt. No. 62 at ¶34. He

says he told Ludwig that when he previously had varices banded, he was

allowed to have a soft diet for a week or two until he felt he no longer needed it.

Id. He asserts he explained to her that in the past, he would tell unit sergeants

                                         7

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 7 of 27 Document 69
that he no longer needed a soft diet, and they would communicate that to the

kitchen. Id. The plaintiff states that Ludwig disputed what the plaintiff was

telling her, but said she would look into it because she had recently been put

in charge of retraining health services staff. Id.

      On September 14, 2017, a week after the plaintiff’s EGD, health services

received a health services request from the plaintiff with several complaints,

including complaints about his EGD aftercare and the soft diet order. Dkt. No.

41 at ¶22. Unidentified nursing staff responded to the plaintiff that same day

and forwarded the request to Whitman for review. Id. at ¶23. Whitman was on

medical leave from September 12–18, 2017, so she could not review the health

services request. Id. at ¶24. The request was forwarded to another staff

member, which is how Narance came to respond to the request. Id. at ¶25.

      Narance sent a memo to the plaintiff that same day. Dkt. No. 41 at ¶31.

Narance explained that he had reviewed the plaintiff’s health service request

and reviewed his chart. Id. He explained that the DOC provider (Dr. Larson)

had entered an order for a one-day soft diet and that the plaintiff was

scheduled with the doctor for a follow-up to address his concerns. Id. Narance

also noted that he had made a referral to dietary to verify the plaintiff’s diet and

nutrition plan of care. Id. This was Narance’s only involvement; he was not

involved with the plaintiff’s EGD aftercare treatment before writing this memo,

and he was not involved with his EGD aftercare treatment after writing this

memo. Id. at ¶33.




                                          8

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 8 of 27 Document 69
      The plaintiff refiled his inmate complaint on September 15, 2017. Id. at

¶2; Dkt. No. 44-2 at 11 (containing two “Received” stamps; one dated

September 8 and one dated September 15). It appears that, when resubmitting

his inmate complaint, the plaintiff may have added information about the

efforts he made to informally resolve his issues after he initially filed his inmate

complaint, because the plaintiff dated that section “9/13/17.” Id. at 11.

      According to the defendants, Whitman’s only other involvement was

when she was contacted by Bartow about the plaintiff’s inmate complaint

regarding not receiving a soft diet following his EGD. Dkt. No. 41 at ¶26.

Whitman explains that she reviewed the plaintiff’s medical chart, which

included Dr. Soni’s recommendation that the plaintiff receive a “soft diet

today.” Id. at ¶27. Whitman confirmed that this was the order that was written

by the nurse (Moore) and signed off on by the advanced care provider (Dr.

Larson). Id. Accordingly, she did not believe any further action was necessary.

Id. at ¶29. Whitman acknowledges that the printed discharge education stated

“after two days you may try solid foods,” but she notes that was not what Dr.

Soni handwrote on his order. Id. The plaintiff insists, without evidence, that

Moore, not Dr. Soni, wrote “soft diet today.” Dkt. No. 62 at ¶27.

      In the course of her investigation, Bartow discovered that no one ever

notified food services of the soft diet order for September 7, 2017. Dkt. No. 41

at ¶29; Dkt. No. 44-2 at 2. She recommended affirming the plaintiff’s inmate

complaint. Dkt. No. 44-2 at 2. The plaintiff explains that it makes sense that

no one communicated the order to the kitchen staff. Dkt. No. 62 at ¶29. He

                                         9

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 9 of 27 Document 69
says he arrived back at Fox Lake at about 6 or 6:30 p.m., and, by that time,

the kitchen was closed. Id. The plaintiff explains that a one-day diet order

would have expired before he was even back from his procedure, making it

impossible to communicate anything to the kitchen. Id. The inmate complaint

examiner suggested that Whitman follow up with staff to address why the order

was not properly processed and communicated in order to avoid similar

oversights in the future. Dkt. No. 41 at ¶30.

      A couple of days later, on September 16, 2017 (about nine days after the

plaintiff’s EGD), Ludwig met with the plaintiff during evening medication pass

to discuss the plaintiff’s health services request with him. Dkt. No. 41 at ¶34.

According to Ludwig, the plaintiff was upset that he had received a soft diet for

only one day. Id. at ¶35. The plaintiff said he had complained to his unit

sergeant, who had tried for a couple of days to resolve the issue. Id. at ¶36.

Ludwig states that health services has no record of anyone from the plaintiff’s

housing unit contacting health services about his diet. Id. The plaintiff disputes

that there is no record of a contact; he references emails and states that he

named three unit sergeants in his health services request, but he provides no

admissible evidence to demonstrate that prison staff relayed the plaintiff’s

complaints to any of the defendants. Dkt. No. 62 at ¶36.

      Ludwig states that she apologized for inconsistencies between UW

Health’s aftercare printout and the treatment Dr. Larson ordered. Dkt. No. 41

at ¶37. She explained to the plaintiff that Moore transcribed Dr. Soni’s

recommendations. Id. Ludwig says that she told the plaintiff that she planned

                                        10

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 10 of 27 Document 69
to use this situation as a teaching example. Id. at ¶38. Ludwig explains what

she meant by that: she would have the treatment providers be more mindful of

the information contained in generic aftercare printouts versus particular

orders from the offsite providers, so that, if there were differences between the

two, health services could discuss the differences with the patient to avoid

confusion. Id. Ludwig clarifies that she did not believe that the institution

providers had made a mistake. Id. at ¶39. She believed that Moore had written

the exact care recommended by Dr. Soni. Id.

      The plaintiff remembers his conversation with Ludwig differently. Dkt.

No. 62 at ¶¶37-41; Dkt. No. 65 at ¶21. The plaintiff asserts that Ludwig

apologized for Moore’s mistake and admitted that she was wrong and that the

plaintiff should have received the soft diet as outlined in the general aftercare

orders. Dkt. No. 62 at ¶¶37-38.

      The plaintiff notes that Dr. Soni’s handwritten order says, “See Note,”

and the UW Health printout recommends, among many other things, that a

patient eat a soft diet for a minimum of two days. Dkt. No. 62 at ¶40. Ludwig

emphasizes that the UW Health printout is a generic form given to all patients

and that a provider’s specific order for a particular patient supersedes whatever

is in the printout. Dkt. No. 41 at ¶40.

      Ludwig offered to contact UW Health Gastrointestinal Specialists for

additional recommendations about the plaintiff’s diet. Dkt. No. 41 at ¶41. She

explains that the plaintiff did not state any other concerns at that time, so she

did not believe additional action was necessary. Id. Ludwig explains that the

                                          11

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 11 of 27 Document 69
September 16 meeting was her only involvement in the plaintiff’s EGD

aftercare. Id. at ¶42. The plaintiff clarifies that he spoke with Ludwig in health

services a few days before this meeting, and he states that his unit sergeants

called her, although he provides no admissible evidence demonstrating that

she received those calls. Dkt. No. 62 at ¶42. Health services did not receive any

other complaints from the plaintiff and the plaintiff had no additional

appointments related to the soft diet order after September 16. Id. at ¶44.

II.   DISCUSSION

      A.      Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

           (A) citing to particular parts of materials in the record,
           including depositions, documents, electronically stored
           information, affidavits or declarations, stipulations (including
           those made for purposes of the motion only), admissions,
           interrogatory answers, or other materials; or


                                         12

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 12 of 27 Document 69
           (B) showing that the materials cited do not establish the
           absence or presence of a genuine dispute, or that an adverse
           party cannot produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.      The Plaintiff’s Claim and the Defendants’ Personal Involvement

      The court allowed the plaintiff to proceed against the defendants based

on his allegations that they refused him a soft diet following his EGD despite

recommendations in the UW Health printout that patients eat a soft diet for at

least two days following the procedure. The court also allowed him to proceed

against the defendants based on his allegations that they failed to give him

medications that the offsite provider had prescribed to promote healing and

alleviate pain.

      In his response to the defendants’ motions for summary judgment, the

plaintiff asserts that he “choked up on any foods he [ate] for the next year” and

that in November 2018, he was diagnosed with “esophag[e]al cancer in the

exact same area where he had been choking on food for the past year.” Dkt. No.

61 at 1. He speculates that, “[a]s a direct result of the defendants[’] deliberate

indifference[, he] suffered pain, and ongoing choking and ended up getting

cancer.” Id. at 2.

      This is not what the plaintiff alleged in his complaint. In the complaint,

the plaintiff alleged that he was “forced to go without food,” that he “was being

                                         13

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 13 of 27 Document 69
den[i]ed food” and that he was “starving, in pain.” Dkt. No. 1 at 3. Despite the

plaintiff’s more recent assertion that “[t]his case has nothing to do with [him]

not being fed enough food,” dkt, no. 61 at 2, that is precisely what his

complaint alleged. The plaintiff also now states that he had to choke down his

food for a full year and that he coughed up blood while eating, yet the evidence

demonstrates that he did not raise any complaints about the lack of a soft diet

after September 16, less than ten days following the procedure. The plaintiff

has provided no evidence from which a jury could reasonably conclude that the

defendants’ failure to provide him with a soft diet for two days following a

routine, outpatient procedure caused him to choke on his food for a year or to

develop cancer. The court will not address those allegations further.

      The evidence establishes, among other things, that: 1) The plaintiff

returned from his EGD with a report containing handwritten recommendations

and a printout from UW Health with general recommendations; 2) Moore

transcribed the handwritten recommendations the same day the plaintiff

returned to Fox Lake; 3) Dr. Larson reviewed and approved the

recommendations Moore had transcribed (he clarified the ingredients for magic

mouthwash the following day); and 4) Britt reviewed and approved Dr. Larson’s

order the day after the EGD.

      Moore asserts that Dr. Soni’s handwritten order stated “soft diet today,”

so that’s what she transcribed and, after Dr. Larson approved the order, that’s

what she entered. The plaintiff asserts that Moore is lying—Dr. Soni did not




                                        14

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 14 of 27 Document 69
handwrite that recommendation. He says Moore added the recommendation

after the fact as a way of covering up her wrongdoing.

      The plaintiff has provided no evidence from which a jury could

reasonably reach that conclusion. The plaintiff and another inmate say that the

handwriting doesn’t match, but this is speculation, which is not enough to

create a triable issue of fact at summary judgment. See Williams v. Raemisch,

545 F. App’x 525, 529 (7th Cir. 2013) (“speculation may not be used to

manufacture a genuine issue of fact”). The plaintiff and this unnamed inmate

are not handwriting experts. While the words “soft diet today” are slightly larger

than other words on the form, they are not (to this court’s untrained eye)

otherwise noticeably different. See Dkt. No. 44-1 at 8. There is no evidence

from which a factfinder could reasonably conclude that the recommendation at

issue was written by a different person.

      The plaintiff also asserts that he spoke to Dr. Soni next time he saw him

and that Dr. Soni confirmed that he did not write “soft diet today.” But the

plaintiff’s representations of what Dr. Soni told him are hearsay and are not

admissible to create a triable issue of fact. See Maddox v. Jones, 370 F. App’x

716, 720 (7th Cir. 2010) (“inadmissible hearsay . . . may not be relied upon to

defeat summary judgment”) (citations omitted). The plaintiff could have

submitted an affidavit or declaration from Dr. Soni—the plaintiff says he spoke

to Dr. Soni in person—but he didn’t submit any documentation. He bears the

consequence of his failure to provide the court with admissible evidence. See

Johnson v. Cambridge Industries, Inc., 325 F.3d 892, 901 (7th Cir. 2003)

                                       15

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 15 of 27 Document 69
(“summary judgment is the put up or shut up moment in a lawsuit, when a

party must show what evidence it has that would convince a trier of fact to

accept its version of events” (citations and internal quotation marks omitted)).

Accordingly, the court will not consider the plaintiff’s assertions that the

recommendation “soft diet today” was written by Moore and not Dr. Soni.

      The plaintiff says he never received a soft diet, not even for the one day

ordered by Larson. Someone (it is unclear who) failed to communicate Dr.

Larson’s order to the kitchen. But the plaintiff clarifies that, even if the

responsible person had communicated the order, he still wouldn’t have

received a soft diet because the kitchen was closed by the time he returned to

the institution. The plaintiff explains that the kitchen closes at 5 p.m. and “NO

more meals are ever served af[ter] that time. That is Fox Lake policy.” Dkt. No.

62 at ¶29.

      There is no evidence suggesting that the defendants had control over

when the plaintiff returned to the institution, nor is there evidence suggesting

that they could have reopened the kitchen to provide the plaintiff with a soft

diet after his return. Even viewing the facts in the light most favorable to the

plaintiff, the plaintiff received what was available—a premade bagged meal

that, unfortunately, contained foods the plaintiff asserts he could not eat. To

the extent the plaintiff argues the defendants should have anticipated (from his

prior EGDs) that he would need a soft diet and therefore that they should have

preordered a soft diet before his return, the defendants’ failure to do so would

be negligent at most, and negligence does not constitute deliberate indifference

                                         16

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 16 of 27 Document 69
or a violation of the Constitution. McGowan v. Hulick, 612 F.3d 636, 640 (7th

Cir. 2010).

      Because none of the defendants were responsible for the plaintiff not

receiving a soft diet after he returned to the institution, they cannot be held

liable on that basis. See Vance v. Peters, 97 F.3d 987, 991 (7th Cir.1996)

(“Section 1983 creates a cause of action based on personal liability and

predicated upon fault; thus, liability does not attach unless the individual

defendant caused or participated in a constitutional deprivation.”) (internal

quotation marks and citation omitted).

      The above demonstrates that the scope of the plaintiff’s claim is narrower

than his response to the defendants’ motions suggests. This case is not about

the defendants denying the plaintiff a soft diet altogether, or about Moore

forging documents, or about the plaintiff having difficulty eating for a year and

developing cancer. This case is about (a) whether the defendants violated the

Constitution when Dr. Larson adopted Dr. Soni’s handwritten recommendation

that the plaintiff receive a soft diet for one day when that recommendation

conflicted with a generic recommendation that EGD patients eat a soft diet for

two days and (b) whether the defendants violated the Constitution when the

plaintiff did not immediately receive medication Dr. Larson ordered upon Dr.

Soni’s recommendation. The court concludes that the defendants did not

violate the Constitution.




                                        17

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 17 of 27 Document 69
      C.    The Deliberate Indifference Standard under the Eighth Amendment

      “[T]he Eighth Amendment, as the Supreme Court has interpreted it,

protects prisoners from prison conditions that cause the wanton and

unnecessary infliction of pain, including . . . grossly inadequate medical care.”

Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027, 1033 (7th Cir. 2019)

(quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014)) (internal quotations

omitted). The court uses a two-part test to evaluate whether medical care

amounts to cruel and unusual punishment; it asks 1) “whether a plaintiff

suffered from an objectively serious medical condition” and 2) “whether the

individual defendant was deliberately indifferent to that condition.” Id. (quoting

Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir. 2016) (en banc)).

            1.     Objectively Serious Medical Condition

      The defendants argue that the plaintiff has not presented evidence to

create a triable issue on whether his need for a soft diet qualifies as an

objectively serious medical condition. Dkt. No. 40 at 15. According to the

Seventh Circuit, “[T]he following circumstances [are] indications that a prisoner

has a serious medical need: The existence of an injury that a reasonable doctor

or patient would find important and worthy of comment or treatment; the

presence of a medical condition that significantly affects an individual’s daily

activities; or the existence of chronic and substantial pain.” Hayes v. Snyder,

546 F.3d 516, 522-23 (7th Cir. 2008) (citations and internal quotation marks

omitted).




                                        18

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 18 of 27 Document 69
      Both Dr. Soni and Dr. Larson prescribed a soft diet for the plaintiff

following his EGD (in other words, they determined his post-EGD condition

was worthy of treatment), and the plaintiff explains that he had trouble

swallowing solid/hard foods (a daily activity) because he was in a lot of pain.

The court finds that a reasonable jury could conclude that the plaintiff suffered

from an objectively serious condition following his EGD.

            2.    Deliberate Indifference to the Plaintiff’s Condition

       Deliberate indifference requires “more than negligence and approaches

intentional wrongdoing.” Goodloe v. Sood, 947 F.3d 1026, 1030 (7th Cir. 2020)

(citations omitted). To survive summary judgment, a plaintiff must present

evidence from which a jury could reasonably conclude that “the prison official

acted with a sufficiently culpable state of mind, meaning the official knew of or

was aware of—but then disregarded—a substantial risk of harm to an inmate’s

health.” Id. at 1030-31 (citations and internal quotation marks omitted).

                  a.     Medication

      The plaintiff claims that the defendants were deliberately indifferent to

his condition because they failed to provide him with recommended medication

that Dr. Soni had prescribed to promote healing and alleviate pain. It’s not

clear to the court what “medication” the plaintiff argues Dr. Soni recommended

and that the defendants failed to provide. The only handwritten

recommendation from Dr. Soni was for magic mouthwash. Moore transcribed

that recommendation the day the plaintiff returned from his EGD, Dr. Larson

adopted the recommendation that same day and Britt approved it the next day.

                                       19

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 19 of 27 Document 69
      The plaintiff asserts only that the defendants “sent these meds back.”

Dkt. No. 61 at 1. He says he complained about pain and choking. Id. Dr.

Larson explains that he clarified the ingredients of the magic mouthwash the

day after the plaintiff returned from the EGD. The plaintiff confirms that he

received the medication within forty-eight hours. Id.

      No jury could conclude from this sequence of events that the defendants

were deliberately indifferent to the plaintiff’s condition. Moore immediately

transcribed the recommendation and Dr. Larson immediately adopted it. It’s

unclear what prompted Dr. Larson to clarify his order for the magic

mouthwash and specify the ingredients, but he did so the next day. The

plaintiff confirms that he received the mouthwash the following day. The

defendants’ prompt responses are the opposite of deliberate indifference. They

are entitled to summary judgment on this claim.

                   b.    Dr. Larson

       With regard to the soft diet issue, Dr. Larson’s involvement is limited to

his reviewing and approving Dr. Soni’s handwritten recommendation that the

plaintiff receive a soft diet for the remainder of the day following his EGD. The

plaintiff argues that Larson’s ordering a soft diet for such a limited amount of

time amounts to cruel and unusual punishment. According to the plaintiff,

after other EGDs he had always been prescribed a soft diet for at least two days

and had been permitted to notify the kitchen (by telling officers) when he was

ready to transition to solid foods. The plaintiff argues that Dr. Larson should

have deferred to the generic instructions in the UW Health printout regarding

                                        20

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 20 of 27 Document 69
the timing for a soft diet rather than adopting Dr. Soni’s handwritten

recommendation.

        Dr. Soni is a specialist who, as the plaintiff explains, has performed

many EGDs on the plaintiff. He is familiar with patients’ recovery times and

capabilities following an EGD. No reasonable jury could conclude that Dr.

Larson was deliberately indifferent to the plaintiff’s recovery when he decided to

adopt Dr. Soni’s handwritten recommendation regarding the length of time the

plaintiff should be on a soft diet. The two recommendations differed by a single

day—one day (as Dr. Soni recommended) and two days (as the generic handout

recommended). No jury could reasonably conclude that Dr. Soni’s

recommendation should have raised questions or concerns in Dr. Larson’s

mind.

        While Dr. Larson would have been required to be responsive to the

plaintiff’s complaints that he continued to be unable to eat solid foods in the

days following the EGD, the plaintiff presents no evidence suggesting that Dr.

Larson knew about the plaintiff’s complaints. The plaintiff asserts that he told

officers on his unit and that they relayed his complaints to health services, but

the defendants assert that health services has no record of officers on the

plaintiff’s unit contacting it about the plaintiff’s difficulties. The plaintiff

provides no evidence from which a jury could reasonably conclude that health

services generally or Dr. Larson in particular knew that, in the days

immediately following the EGD, the plaintiff continued to have difficulty eating.

Because there is no evidence that Dr. Larson knew about the plaintiff’s

                                           21

         Case 2:18-cv-01468-PP Filed 06/01/20 Page 21 of 27 Document 69
challenges, no reasonable jury could conclude that he was deliberately

indifferent to those challenges.

                   c.     Moore and Britt

      “As a matter of professional conduct, nurses may generally defer to

instructions given by physicians, but that deference may not be blind or

unthinking, particularly if it is apparent that the physician’s order will likely

harm the patient.” Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1075 (7th

Cir. 2012) (citations and internal quotation marks omitted). As the court has

explained, Dr. Larson was not deliberately indifferent when he adopted Dr.

Soni’s recommendation to prescribe a soft diet for one day instead of two. There

is no evidence from which a jury could reasonably conclude that either nurse

should have known that a one-day soft diet order would put the plaintiff at

risk. There also is no evidence to support a conclusion that Moore or Britt

knew that the plaintiff continued to have difficulty eating in the days

immediately following his EGD. Moore and Britt are entitled to summary

judgment.

                   d.     Whitman, Narance and Ludwig

      Whitman, Narance and Ludwig did not provide direct care for the

plaintiff; they were not involved in or responsible for Dr. Larson’s order for a

one-day soft diet. Their only responsibilities were to investigate and respond to

the plaintiff’s complaints, not to micromanage or interfere with the plaintiff’s

course of treatment. To create a triable issue of fact, the plaintiff needed to

offer evidence that these defendants had reason to doubt that Dr. Larson based

                                        22

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 22 of 27 Document 69
his course of treatment on something other than medical judgment. Heard v.

Tilden, 774 F. App'x 985, 988–89 (7th Cir. 2019) (citations omitted). The

plaintiff has not provided such evidence.

      The evidence shows that each of these defendants appropriately

investigated the plaintiff’s complaints and discovered that Dr. Larson had

simply adopted the recommendation of Dr. Soni. Whitman reviewed Dr.

Larson’s order and relevant medical records and subsequently reported her

findings to the inmate complaint examiner. Narance informed the plaintiff via

memo that he had an appointment scheduled with his provider to discuss his

concerns and that he had made a referral to dietary to assess the

appropriateness of the plaintiff’s diet. Ludwig spoke to the plaintiff, apologized

for confusion, and offered to contact UW Health Gastrointestinal Specialists for

additional recommendations about his diet. When the plaintiff declined that

offer, she decided nothing further was required.

       Given these responses, no jury could reasonably conclude that they

were deliberately indifferent to the plaintiff’s complaints about the medical care

he was receiving. They are entitled to summary judgment.

                   e.    Bartow

      The plaintiff asserts that Bartow was deliberately indifferent to his

condition because she rejected his emergency grievance the day after his EGD

and directed him to speak first to Whitman to informally resolve his issue. The

plaintiff states that he spoke to Whitman on September 10 or 11, 2017, three

to four days after his EGD procedure (recall that the generic recommendations

                                        23

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 23 of 27 Document 69
that the plaintiff argues Dr. Larson should have adopted recommended a soft

diet for two days). He then refiled his inmate complaint, and Bartow received it

on September 15. There is no dispute that Bartow fully investigated the refiled

inmate complaint—she recommended that it be affirmed after confirming that

the plaintiff did not receive a soft diet on the night of September 7, after the

plaintiff returned from his EGD.

      The Seventh Circuit has explained that, “[o]ne can imagine a complaint

examiner doing her appointed tasks with deliberate indifference to the risks

imposed on prisoners.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009).

It clarified, however, that liability will arise only when an inmate complaint

examiner is shown to have refused to do her job; there is no liability when the

evidence supports a finding that she “carried out her job exactly as she was

supposed to.” Id.

      Wis. Admin. Code DOC §310.07(1) states: “Prior to filing a formal

complaint, an inmate shall attempt to resolve the issue by following the

designated process specific to the subject of the complaint. The [inmate

complaint examiner] may request inmates to provide evidence of having

followed the specified process.” Bartow rejected the plaintiff’s complaint

because he did not provide evidence that he had tried to resolve his issue

before he filed his inmate complaint. She directed him to talk to Whitman and,

if his issue was not resolved, to refile his complaint. In short, “she carried out

her job exactly as she was supposed to.” Burks, 555 F.3d at 595. No jury could




                                        24

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 24 of 27 Document 69
reasonably conclude that she was deliberately indifferent to the plaintiff’s

condition. She is entitled to summary judgment.

                   f.     DeYoung, Frank and Stephen

      DeYoung, Frank and Stephen were not involved in deciding the plaintiff’s

treatment following his EGD. The plaintiff states that they were aware of his

complaints, but even assuming they were (and the plaintiff has provided no

evidence that the complaints he made to his unit officers were communicated

to anyone at health services, let alone to these defendants), they had no

authority or responsibility to intervene in his care.

      As noted earlier, for a prison official to be personally liable, he must have

participated in some way in the alleged constitutional violation. Vance v.

Peters, 97 F.3d 987, 991 (7th Cir. 1996) (“Section 1983 creates a cause of

action based on personal liability and predicated upon fault; thus, liability does

not attach unless the individual defendant caused or participated in a

constitutional deprivation.”) (internal quotation marks and citation omitted);

see also Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). Consistent

with this reasoning, the Seventh Circuit has explained that,

      Public officials do not have a free-floating obligation to put things to
      rights, disregarding rules . . . along the way. Bureaucracies divide
      tasks; no prisoner is entitled to insist that one employee do another’s
      job. The division of labor is important not only to bureaucratic
      organization but also to efficient performance of tasks; people who
      stay within their roles can get more work done, more effectively, and
      cannot be hit with damages under § 1983 for not being ombudsmen.

Burks, 555 F.3d at 595.




                                        25

       Case 2:18-cv-01468-PP Filed 06/01/20 Page 25 of 27 Document 69
       As demonstrated by the evidence, the plaintiff had numerous avenues to

register his complaints about his health care. He filed multiple health service

requests and an inmate complaint, all of which were fully investigated and

responded to. The Constitution does not require DeYoung, Frank and

Stephen—who had no direct responsibility for treating the plaintiff following his

EGD and no direct responsibility for investigating the plaintiff’s complaints

about his treatment—to abandon their duties to investigate the plaintiff’s

complaints. As the Seventh Circuit has noted, one feature of constitutional tort

law “is that there is no general duty of rescue.” Burks, 555 F.2d at 596. These

defendants are entitled to summary judgment.

III.   CONCLUSION

       The court GRANTS the defendants’ motions for summary judgment. Dkt.

Nos. 39, 45. The court DISMISSES this case and will enter judgment

accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

                                          26

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 26 of 27 Document 69
from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       27

        Case 2:18-cv-01468-PP Filed 06/01/20 Page 27 of 27 Document 69
